 In the Matter of SWIFT&CO. (UNITED DRESSED BEEF Co., J. J.HARRINGTON, N. Y. VEAL&MUTTONCo.)andCOMMITTEE FORINDUSTRIAL ORGANIZATION ON BEHALF OF EMPLOYEES OF SWIFT&Co.,ET AL.Case No. R-1158SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESJune 10, 1939On March 6, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 in theabove-entitled proceeding.The Direction of Election provided thatan election by secret ballot be conducted within fifteen (15) daysfrom the date of the Direction, among all production and mainte-nance employees of United Dressed Beef Company of New York,New York City, herein called the Company, who were on the payroll on December 10, 1938, and continuously and regularly employedat full time for 37 working days immediately preceding December 10,1938, including employees who had been on sick leave, temporary leaveof absence, vacation, or temporarily laid off for lack of work duringsuch 37 working days' period providing they had been continuouslyand regularly employed at full time for a period of at least 30working days immediately preceding such sick leave, temporaryleave of absence, vacation, or temporary lay-off, excluding supervisoryemployees, office employees, plant clerks, scalers, truck drivers,schochtim employees, and excluding also employees who had sincequit or been discharged for cause, to determine whether they wishedto be represented by United Meat Workers Local Industrial UnionNo. 635, affiliated with the Committee for Industrial Organization,or by Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, affiliated with the American Federation of Labor, or byEmployees Council Union, for the purposes of collective bargaining,or by none of them.Pursuant to the Direction of Election, an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Second Region (New York City), on March 17, 1939.On March 20, 1939, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-111 N. LR. B. 95013 N. L. R. B., No. 27.210 SWIFT & COMPANY211lations-Series 1, as amended, issued and duly served upon the partiesher Intermediate Report on the ballot.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote________________________________811Total number of ballots cast_________________________________765Total number of ballots counted____________________________742Total number of ballots in favor of Packing House WorkersUnion, Local No. 5, A. F. of L_____________________________49Total number of ballots in favor of C. I. 0__________________238Total number of ballots in favor of Employees Council Union__ 409Total number of ballots for none of these organizations-------46Total number of blank ballots_______________________________1Total number of void ballots_________________________________5Total number of challenged ballots__________________________17On March 24, 1939, the C. I. O. filed with the Regional Directorobjections to the Intermediate Report on the ballot.The objectionsalleged, in substance, that (1) the Company influenced the resultsof the election by paying at the rate of 2 hours' pay to those who votedoff duty; (2) the Company influenced the results by paying at therate of one-half hour pay to those who voted during their lunchperiod ; (3) the Company influenced the results of the election byhaving officials of the Company stand within 100 feet of the votingplace, whose presence was a form of intimidation; (4) intimidationwas carried on inside the plant during the election to such an extentthat the Board's agent caused voting to stop for a period of time,and representatives of the contending unions from that time onwent from department to department in the plant to prevent furtherintimidation ; and (5) other forms of intimidation occurred whichresulted in an unfair election.The Regional Director reported that : with respect to the firstobjection, details of the election were arranged in conferences atwhich all parties were represented.Because it was agreed that vot-ing would take place between the hours of 12 noon and 7 p. in., 27men who were scheduled to report at 11 p. in. or 12 midnight, wereadvised by the Company to report at the plant early in order tovote during the voting hours.The Company has maintained forsome period a policy of giving employees at least 2 hours' pay onany occasion outside their regular shift that they are asked to reportat the plant. In accordance with this policy the 27 men received 2hours' pay for reporting early in order to vote in the election.Evenif it were to be assumed that the Company acted improperly in giving2 hours' pay to these 27 employees, it does not appear that any particular union benefited by this action or conversely that it preju-diced any of the unions involved.As to the second objection, theC. I. O. offered no proof, and the Company denies that such action 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas taken.Since provision had been made for all employees onthe day shift to vote during their regular working hours, no purposecould have been served by such action.With respect to the third objection, Benjamin Gaunt, superintend-ent of the plant, was present for about 5 minutes on the sidewalkoutside the building where the election was being held, approximately150 feet from the entrance.Gaunt came over from his office toinquire of the Board's agent whether he could be of any assistanceto him.A representative of the C. I. O. was present during theshort conversation and offered no objection to Gaunt's presence.With respect to the fourth objection, at the conference at whichdetails of the election were arranged, all parties had agreed thatvoters on the day shift would be escorted to the polling place byrepresentatives of the Company.Shortly after the polls were opened,a representative of the A. F. of L. who had not participated in thesearrangements, objected to the company escorts.The Board's agentpromptly arranged to have the company representatives accompaniedby a representative of each union.As to the fifth objection, theC. I. O. offered no proof to support its allegations.The Regional Director has determined that the C. I. O.'s objectionsdo not raise a substantial and material issue with respect to the con-duct of the ballot.The Board has considered the objections and theRegional Director's report.The Board finds that the objectionsraise no substantial and material issues with respect to the conductof the ballot and they are hereby overruled.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Employees Council Union has beendesignated by a majority of the production and maintenance em-ployees of United Dressed Beef Company of New York, New YorkCity, exclusive of supervisory employees, office employees, plantclerks, scalers, truck drivers, and schochtim employees, as their rep-resentative for the purposes of collective bargaining, and that, pur-suant to the provisions of Section 9 (a) of the National Labor Re-lations Act, Employees Council Union is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.Mr. WILLIAM M. LEISERSON took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.